DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 08/20/20 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 08/20/20 has been considered.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1, 2, 5, 6 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (“Shin”) US PG-Pub 2016/0085110.

Re claim 2, Shin discloses wherein the substrate structure further includes a top surface and a bottom surface (e.g. any two of the multiple surfaces shown in Fig. 3), the frame encloses at least a part of the top surface and at least a part of the bottom surface of the substrate structure in the non-display area (Figs. 2 and 3). 
Re claim 5, Shin discloses an adhesive member (e.g. top portion of element 130) disposed between the frame and a side surface of the substrate structure.
Re claim 6, Shin discloses wherein the frame includes a plurality of sub frames (e.g. vertical and bottom portions of element 110 and 130 respectively) which is laminated on a side surface of the substrate structure and a modulus of each of the plurality of sub frames is increased as a distance from the substrate structure is increased. Note that the thicker the material the higher the modulus and Shin’s sub frames, similar to Applicant’s sub frames shown in Fig. 5, 
Re claim 9, Shin discloses wherein the frame is in contact with the side surface of the substrate structure (Figs. 3 and 4). 
Re claim 10, Shin discloses wherein a thickness of the frame is increased as a distance from the side surface of the substrate structure is increased (e.g. bottom vertical portion of element 110 + bottom portion of element 130 is thicker than top vertical portion of element 110, Figs. 2 and 3).  
Re claim 11, Shin discloses wherein the plurality of side surfaces of the substrate structure further includes a third side surface and a fourth side surface, the third side surface and the fourth side surface being between the first side surface and the second side surface, and the frame is disposed to further cover only one side surface of either the third side surface or the fourth side surface (Figs. 2 and 3).  
8.	Claim(s) 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin.
Shin discloses in Figs. 1-4 a display device, comprising: a stretchable substrate structure that includes a first stretchable substrate (e.g. element 123 which is part of flexible pane 120, ¶¶[0047 and 0051]) and a second stretchable substrate (e.g. element 121 which is part of flexible pane 120, ¶¶[0047 and 0051]), the stretchable substrate structure having thereon a display area (e.g. part of element 120 where image is displayed, ¶[0051]) in which a plurality of pixels (¶[0053]) is formed and a non-display area (e.g. periphery of the display area) disposed to enclose the display area, the stretchable substrate structure having a top surface, a bottom surface, and a side surface; and a frame (e.g. element 110 + 180 + bottom portion of element 
Re claim 14, Shin discloses wherein the frame is disposed on one side surface of the stretchable substrate structure and the other side surface which is opposite to the one side surface. 
Re claim 15, Shin discloses wherein the frame is in contact with the top surface, the bottom surface, and the side surface of the stretchable substrate structure. 
Re claim 16, Shin discloses wherein the frame (e.g. vertical and bottom portions of element 110 + bottom portions of element 130) includes a first sub frame, a second sub frame, and a third sub frame, the third sub frame is disposed so as to enclose the second sub frame, and the second sub frame is disposed so as to enclose the first sub frame. 
Re claim 17, Shin discloses wherein a rigidity of each of the first sub frame to the third sub frame is increased as the distance from the stretchable substrate structure is increased. Note that the thicker the material the higher the modulus and Shin’s sub frames, similar to Applicant’s sub frames shown in Fig. 5, include a thickness that increases (e.g. bottom vertical portion of element 110 + bottom portion of element 130 is thicker than top vertical portion of element 110) as a distance from the substrate structure. 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-3, 5, 6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (“Sakata”) US PG-Pub 2007/0218411.
Sakata discloses in Figs. 1-9 a stretchable display device, comprising: a substrate structure that includes an upper stretchable (e.g. 25/26, Fig. 3) substrate and a lower stretchable substrate (e.g. 25/26, Fig. 3), the substrate structure having thereon a display area (e.g. element 14) where images are displayed and a non-display area (¶[0033]) adjacent to the display area, wherein the substrate structure includes a plurality of side surfaces (e.g. four sides shown in Fig. 3); and a frame (e.g. 20, Fig. 3) covering a first side surface and a second side surface opposite to the first side surface, among the plurality of side surfaces of the substrate structure.
Regarding the requirement that a modulus of the frame being higher than moduli of each of the upper stretchable substrate and the lower stretchable substrate, Sakata teaches that elements 20 are formed of a material rigid enough to protect element 25 and 26 (¶[0033]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to employ a frame having a modulus higher than the upper and lower substrates because Sakata teaches employing elements 20 are formed of a material rigid enough to protect element 25 and 26 (¶[0033]).

Re claim 3, Sakata discloses wherein the frame is in direct contact with the top surface, the bottom surface, and a side surface of the substrate structure (Figs. 3 and 9). 
Re claim 5, Sakata discloses an adhesive member (¶[0091]) disposed between the frame and a side surface of the substrate structure.
Re claim 6, Sakata discloses wherein the frame includes a plurality of sub frames (e.g. element 20A/20B) which is laminated on a side surface of the substrate structure and a modulus of each of the plurality of sub frames is increased as a distance from the substrate structure is increased. Note that the thicker the material the higher the modulus and Sakata’s sub frames, similar to Applicant’s sub frames shown in Fig. 5, include a thickness that increases (e.g. element 20A/20B, Figs. 3 and 4) as a distance from the substrate structure. 
Re claim 9, Sakata discloses wherein the frame is in contact with the side surface of the substrate structure (Figs. 3 and 4). 
Re claim 10, Sakata discloses wherein a thickness of the frame is increased as a distance from the side surface of the substrate structure is increased (Figs. 3 and 4).  
Re claim 11, Sakata discloses wherein the plurality of side surfaces of the substrate structure further includes a third side surface and a fourth side surface, the third side surface and the fourth side surface being between the first side surface and the second side surface, and the frame is disposed to further cover only one side surface of either the third side surface or the fourth side surface (Figs. 3 and 4).  
.
12.	Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata.
Sakata discloses in Figs. 1-9 a display device, comprising: a stretchable substrate structure that includes a first stretchable substrate (e.g. 25/26, Fig. 3) and a second stretchable substrate (e.g. 25/26, Fig. 3]), the stretchable substrate structure having thereon a display area (e.g. element 14) in which a plurality of pixels (¶[0030]) is formed and a non-display area (e.g. periphery of the display area) disposed to enclose the display area, the stretchable substrate structure having a top surface, a bottom surface, and a side surface; and a frame (e.g. 20, Fig. 3) contacting with at least one of the top surface, the bottom surface, and the side surface of the stretchable substrate structure.
Regarding the requirement that the frame has a rigidity higher than that of each of the first stretchable substrate and the second stretchable substrate, Sakata teaches that elements 20 are formed of a material rigid enough to protect element 25 and 26 (¶[0033]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to employ frame having a rigidity higher than that of each of the first stretchable substrate and the second stretchable substrate because Sakata teaches employing elements 20 are formed of a material rigid enough to protect element 25 and 26 (¶[0033]).
Re claim 14, Shin discloses wherein the frame is disposed on one side surface of the stretchable substrate structure and the other side surface which is opposite to the one side surface. 

Re claim 16, Sakata discloses wherein the frame (e.g. element 20A/20B) includes a first sub frame, a second sub frame, and a third sub frame, the third sub frame is disposed so as to enclose the second sub frame, and the second sub frame is disposed so as to enclose the first sub frame. 
Re claim 17, Sakata discloses wherein a rigidity of each of the first sub frame to the third sub frame is increased as the distance from the stretchable substrate structure is increased. Note that the thicker the material the higher the rigidity and Sakata’s sub frames, similar to Applicant’s sub frames shown in Fig. 5, include a thickness that increases (e.g. element 20A/20B, Figs. 3 and 4) as a distance from the substrate structure. 
13.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata/Shin in view of Sugihara (“Sugihara”) US PG-Pub 2011/0205183.
Sakata/Shin teaches the device structure as recited in the claim. The difference between Sakata/Shin and the present claim is the recited pigment being dispersed in the frame. 
Sugihara discloses pigment being dispersed in a frame (e.g. element 19, Fig. 1, ¶¶[0060 and 0074]).  
Sugihara's teachings could be incorporated with the device of Sakata/Shin which would result in the claimed. The motivation to combine Sugihara's teachings would be enhance the reliability of the device. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Sugihara's teachings to arrive at the claimed invention.

s 7, 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata/Shin in view of Hirakata (“Hirakata”) US PG-Pub 2005/0140265.
Re claim 7, Sakata/Shin teach the device structure as recited in the claim. The difference between Sakata/Shin and the present claim is the recited frame including hygroscopic particles. 
Hirakata discloses a frame (e.g. element 130 shown in Figs. 6A and 7)  including hygroscopic particles (¶¶[0153 and 0154]).  
Hirakata's teachings could be incorporated with the teachings of Sakata/Shin which would result in the claimed. The motivation to combine Hirakata's teachings would be to achieve an absorption effect (¶[0161]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Hirakata's teachings to arrive at the claimed invention.
Re claims 8 and 18, Sakata/Shin teach the device structure as recited in the claim. The difference between Sakata/Shin and the present claim is the recited polymerization. 
Hirakata teaches a frame including an a conductive material such metal or organic material (¶[0150]).
Therefore, it would have been obvious to one of ordinary skill to have selected the organic frame of Hirakata for the metal frame of Sakata/Shin as a mere substitution of an art-recognized frame material suitable for the intended use. (MPEP §2144.07)
Incorporating Hirakata with Sakata/Shin would yield a frame and a substrate structure formed of the same or substantially the same material. 
Regarding the degree of polymerization process, although Hirakata further teaches polymerization process (¶[0150]), it constitutes product-by-process and does not distinguish over Hirakata regardless of the method used to form the frame since claims are directed to the product per 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893